United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-2520
                                  ___________

George James Fiorentino,                *
                                        *
                    Appellant,          *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the District
Bill Vanderbilt, Investigator, Anoka    * of Minnesota.
County Sheriff's Department; David      *
Toth, Detective, Spring Lake Park       *      [UNPUBLISHED]
Police Department; Michael              *
Commerford, Drug Enforcement            *
Agency,                                 *
                                        *
                    Appellees.          *
                                   ___________

                            Submitted: April 6, 2001

                                 Filed: April 11, 2001
                                  ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

      George James Fiorentino appeals the district court's Federal Rule of Civil
Procedure 12(b)(6) dismissal of Fiorentino's action brought under 42 U.S.C. § 1983,
Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1971), and state law. Having carefully reviewed the record and the parties' briefs, we
conclude Fiorentino failed to state any claims on which relief could be granted. See
Phillips v. Ford Motor Co., 83 F.3d 235, 239 (8th Cir. 1996) (standard of review). We
also conclude the district court did not abuse its discretion in declining to exercise
supplemental jurisdiction over Fiorentino's state law claims, see 28 U.S.C.
§ 1367(c)(3), but the dismissal of these claims should be without prejudice, see
Franklin v. Zain, 152 F.3d 783, 786 (8th Cir. 1998). We thus affirm the judgment but
modify the dismissal of the pendent state claims to be without prejudice. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-